Judgment of the City Court of Yonkers affirmed, with costs. No opinion. Young, Kapper, Scudder and Tompkins, JJ., concur; Lazansky, P. J., dissents upon the following grounds: (1) The plaintiff is not a proper party plaintiff; (2) plaintiff did not prove that proofs of death were submitted to defendant; (3) the proofs of death were admissible in evidence. I do not agree with the holding of this court in Smith v. Prudential Insurance Co. (147 App. Div. 580), but follow the holding in Vecchio v. Metropolitan Life Ins. Co. (224 id. 301) and Cirrincioni v. Metropolitan Life Insurance Co. (223 id. 461).